Citation Nr: 0402198	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  94-47 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for nervous system 
dysfunction.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for scabies.

6.  Entitlement to service connection for residuals of an 
anthropoid bite.

7.  Entitlement to a compensable evaluation for sensorineural 
hearing loss of the right ear (to be adjudicated in the 
context of the grant of service connection for left ear 
hearing loss in this decision).

8.  Entitlement to service connection for Hodgkin's 
disease/non Hodgkin's lymphoma as a result of exposure to 
herbicides.

9.  Entitlement to service connection for an illness 
manifested by night sweats, numbness, tingling sensation of 
the extremities and skin rashes, as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1962, and from March 1963 to July 1978.  

The issues on appeal were the subject of a Board decision 
dated in October 1998, which was vacated by a July 2001 Order 
of the Court of Appeals for Veterans Claims.  The below 
action is directed in view of that Order.

The issue decided by the Board at this time, entitlement to 
service connection for left ear hearing loss, comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision dated in June 1994 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In June 1996, the RO adjudicated claims of entitlement to 
service connection for Hodgkin's disease/non-Hodgkin's 
lymphoma as a result of exposure to herbicides, and 
entitlement to service connection for an "unspecified" 
illness manifested by night sweats, numbness, tingling 
sensation of the extremities, and skin rashes as the result 
of exposure to herbicides.  These issues were the subject of 
a statement of the case issued by the RO on July 28, 1998.  
On September 3, 1998, within the time allotted for the filing 
of a VA Form 9, the RO stamped as received a letter from the 
appellant in which he requested an "extension of time [of 
180 days] to submit [a] completed VA Form 9" as to these 
claims.  See 38 U.S.C.A. § 7105(d)(3) (claimant afforded 
period of 60 days from date SOC mailed to file Form 9); 38 
C.F.R. § 20.302(b) (substantive appeal must be filed within 
60 days from date that RO mails SOC to appellant, or within 
remainder of 1-year period from date of mailing of notice of 
RO decision being appealed, whichever period ends later).  
The appellant stated that the purpose of the requested 
extension of time was to enable him to obtain medical records 
to support the claims.  The RO never responded to the 
veteran's request.  As the RO has never responded to the 
veteran's request, and the actions of the veteran and his 
representative before the Court of Appeals for Veterans 
Claims and in subsequent pleadings make clear in these 
pleadings that the veteran continues to desire to appeal 
these issues to the Board, the Board finds that the RO's lack 
of responsiveness to the veteran's request for a 180 day 
extension for filing a VA Form 9 stayed through the present 
time the timeliness requirement for submitting a VA Form 9, 
and that, during this period, the ongoing written expression 
of an intent to file a substantive appeal as to these issues 
therefore constitutes a timely substantive appeal.  
Therefore, the Board takes jurisdiction over these claims.  
It is pertinent to note that the statutes and regulations 
pertaining to veterans' benefits have created a 
"nonadversarial, ex parte, paternalistic system for 
adjudicating veterans' claims."  Collaro v. West, 136 F.3d 
1304, 1309-10 (Fed. Cir. 1998).  The decision to resolve this 
jurisdictional question in favor of the veteran is entirely 
consistent with such an informal and nonadversarial appellate 
process within VA.  

The Board is remanding this case for additional development 
on eight issues: (1) Entitlement to service connection for a 
cardiovascular disorder; (2) Entitlement to service 
connection for nervous system dysfunction; (3) Entitlement to 
service connection for bilateral shoulder disability; (4) 
Entitlement to service connection for scabies; (5) 
Entitlement to service connection for residuals of an 
anthropoid bite; (6) Entitlement to a compensable evaluation 
for sensorineural hearing loss of the right ear (to be 
adjudicated in the context of the grant of service connection 
for left ear hearing loss in this decision); (7) Entitlement 
to service connection for Hodgkin's disease/non-Hodgkin's 
lymphoma as a result of exposure to herbicides, and (8) 
Entitlement to service connection for an "unspecified" 
illness manifested by night sweats, numbness, tingling 
sensation of the extremities, and skin rashes as the result 
of exposure to herbicides.

The Board notes that in a February 2002 brief, the veteran's 
representative asserted that the veteran had submitted a 
claim for service connection for diabetes, and requested that 
this matter be referred to the RO for appropriate action.  
Accordingly, the Board refers the matter to the RO.


FINDINGS OF FACT

The veteran was exposed to radio noise during service, 
incurred left ear hearing loss in service, and currently has 
a left ear hearing loss disability, with no other history of 
acoustic trauma noted at his VA examinations.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for left ear 
hearing loss.  Therefore, no further development is needed 
with respect to this issue.

Factual Background

The veteran had a period of service from February 1956 to 
February 1962 for which some service medical records are 
associated with the claims file.  At a service department 
"separation and reenlistment" examination in October 1958, 
his hearing acuity in the left ear was measured as 15/15 for 
whispered voice.  At a January 1960 service "separation" 
examination, the audiological thresholds for 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz, were -10, -10, 
-10, -10, and -10 decibels, respectively. 

For his second continuous period of service, at a March 1963 
service enlistment examination, the veteran gave a history of 
no ear, nose or throat trouble.  If there was an associated 
clinical evaluation of the ears or audiological evaluation, 
it is not associated with the claims file.  Of record is a 
May 1966 service reenlistment examination showing the veteran 
to have hearing of 15/15 for whispered voice in the left ear.  
Clinical evaluation of the ears was normal.  

At an October 1971 re-enlistment examination, the 
audiological thresholds for 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz, were 20, 10, 10, 25, and 
25 decibels, respectively.  At a January 1972 re-enlistment 
examination, the audiological thresholds for 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz, were 15, 15, 
15, 25, and 25 decibels, respectively.  At a July 1978 re-
enlistment examination, the audiological thresholds for 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz, 
were 15, 10, 10, 25, and 25 decibels, respectively.   

At an April 1994 VA audiological examination, the 
audiological thresholds for 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz, were 25, 35, 50, 70, and 
80 decibels, respectively, for the left ear.  Speech 
recognition (Maryland CNC world list) was 74 percent in the 
left ear.  The examiner noted a history of exposure to radio 
noise for over 20 years.  Subsequent audiological evaluations 
and histories are roughly in accord with this examination 
report.   

The Board notes that service connection for right ear hearing 
loss was granted by the RO in June 1994, based on an 
audiological examination in April 1994, in-service 
audiological results, and an audiological history of the 
veteran having been exposed to radio noise for more than 20 
years.  The veteran's DD Form 214 corroborates that the 
veteran's primary occupational specialty during service was 
that of radio operator. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, the veteran's left ear hearing was 
evaluated as normal (15/15 to whispered voice) in May 1966, 
consistent with prior audiological evaluations and a history 
of no ear trouble as communicated by the veteran upon re-
enlistment into service in March 1963.  By contrast, in-
service audiological testing in October 1971, January 1972, 
and at discharge in July 1978, all reveal some degree of 
hearing loss ( thresholds greater than 20 decibels) at 3000 
and 4000 hertz.  Hensley.  At a VA examination in April 1994, 
left ear hearing loss was clearly within the disabling range, 
see 38 C.F.R. § 3.385, and the only plausible causative 
factor noted by history was the veteran's exposure to radio 
noise for over 20 years, which is consistent with his many 
years of duty as a radio operator in service.  This 
constitutes evidence that the veteran's left ear hearing loss 
is related to service.  Hensley.  Accordingly, the Board 
finds that there is sufficient evidence to establish service 
connection for left ear hearing loss, in addition to already-
established service connection for right ear hearing loss.  
Indeed, the inconsistency that would arise were the veteran 
to be service-connected for right ear hearing loss, but not 
left ear hearing loss, based on the same history of noise 
exposure and with showings of hearing loss incurred in both 
ears during service, is not lost upon the Board.  
Accordingly, the Board finds that service connection for left 
ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131.     


ORDER

Service connection for left ear hearing loss is granted.


REMAND

The following development is requested in light of a July 
2001 Order of the Court of Appeals for Veterans Claims, which 
vacated the Board's October 1998 decision in this case.  The 
below action is directed in view of that Order.

The Board is requesting additional development on nine 
issues: (1) Entitlement to service connection for a 
cardiovascular disorder; (2) Entitlement to service 
connection for nervous system dysfunction; (3) Entitlement to 
service connection for bilateral shoulder disability; (4) 
Entitlement to service connection for scabies; (5) 
Entitlement to service connection for residuals of an 
anthropoid bite; (6) Entitlement to a compensable evaluation 
for sensorineural hearing loss of the right ear (to be 
adjudicated in the context of the grant of service connection 
for left ear hearing loss in this decision); (7) Entitlement 
to service connection for Hodgkin's disease/non Hodgkin's 
lymphoma; and (8) Entitlement to service connection for an 
illness manifested by night sweats, numbness, tingling 
sensation of the extremities and skin rashes.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held that such specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

At an earlier date, consistent with new duty-to-assist 
regulations, after reviewing the veteran's case, the Board 
initiated additional development pursuant to the authority 
granted by 38 C.F.R. §19.9(a)(2).  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  

In light of the foregoing, the Board believes that the most 
appropriate action is to remand the veteran's claim for the 
RO to afford the veteran with the necessary notice, 
assistance and development, and to consider any additional 
evidence in the first instance.

Since the Board has determined that new VA compensation 
medical examinations are necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) the regulation provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

2.  In conducting the following 
development, the RO should be cognizant 
that the veteran has previously been 
erroneously identified by VA as having 
died on October 22, 1998, and that some 
of his VA medical records may have 
erroneously been marked as such, possibly 
complicating the search for VA records of 
treatment.  For example, a VA folder of 
medical treatment of the veteran, 
currently associated with the claims 
file, is marked on the outside of the 
folder  "DOD 10/22/98."   

3.  Also in conducting the following 
development, please express in writing to 
the veteran that his correspondence 
identifying outstanding in-service and 
post-service medical records has not been 
sufficiently specific.  For example, his 
three letters dated August 1998 are not 
specific enough with respect to time 
frame, treatment providers, locations of 
treatment, and conditions treated, to 
make comprehensive searches based on 
these letters practical.  Please ask the 
veteran to be more specific as to the 
records he wishes VA to seek. 

4.  With the foregoing in mind, ask the 
appellant to provide a list of the names 
and addresses of all doctors and medical 
care facilities (hospitals, HMOs, etc.), 
VA, private, military, or otherwise, who 
have evaluated or treated him for 
cardiovascular disease, nervous system 
dysfunction, bilateral shoulder 
disability, scabies, residuals of an 
anthropoid bite, Hodgkin's disease/non-
Hodgkin's lymphoma, or an illness 
manifested by night sweats, numbness, 
tingling sensation of the extremities and 
skin rashes, either during service or 
since his discharge from service in 1978.  
Further, ask the veteran to identify all 
treatment records for bilateral hearing 
loss from February 1994 to the present.  
Ask the veteran to be as specific as 
possible in identifying the conditions 
treated, dates of treatment, medical 
providers, and locations of treatment.  
Provide the appellant with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified (unless the medical records 
are in possession of the Federal 
Government), and inform him that he may 
alternatively obtain and provide any 
medical records he identifies rather than 
have VA obtain them. 
 
When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where 
the records have already been obtained or 
received or where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and we do not 
have affirmative evidence that they do 
not exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Allow the veteran an 
appropriate period of time within which 
to respond.

5.  In correspondence received in 
September 1998, the veteran alleged that 
he received in-patient treatment in 
service for unspecified conditions during 
the period from February 14, 1956, to 
February 13, 1960, at the Untied States 
Air Force hospital in Okinawa, Japan.  He 
also described a more specific time 
period of June 1957 through 1958.  
Contact the veteran and request that he 
provide more specific information about 
the conditions for which he received in-
patient treatment during this period and 
the dates of treatment.

6.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request all 
available clinical records of in-service 
treatment and in-patient care identified 
by the veteran, and any outstanding 
service medical records from the period 
from February 1956 to February 1962, 
except for records that have been 
previously obtained.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

Records of a federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further records to obtain these 
records would be futile.

7.  After the efforts to obtain 
additional evidence are completed to the 
extent feasible, make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded the following 
examinations: an audiological examination 
to determine the nature and extent of 
service-connected bilateral hearing loss; 
and examinations for the purpose of 
determining whether the following 
conditions are currently present and, if 
so, whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that they began 
during service or are related to any 
incident of service: (1) cardiovascular 
disease, (2) nervous system dysfunction, 
(3) bilateral shoulder disability, (4) 
scabies, (5) residuals of an anthropoid 
bite, (6) Hodgkin's disease/non Hodgkin's 
lymphoma; (7) and an illness manifested 
by night sweats, numbness, tingling 
sensation of the extremities and skin 
rashes.  Send the claims folder to the 
examiners for review.

8.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

9.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



